Citation Nr: 1824695	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to gastroesophageal reflux disease (GERD) and/or esophageal cancer, status-post surgical excision with post-operative scar.

2.  Entitlement to an effective date earlier than October 11, 2013 for service connection for GERD.

3.  Entitlement to an effective date earlier than October 11, 2013 for service connection for esophageal cancer, status-post surgical excision with post-operative scar.

4.  Entitlement to an initial disability rating higher than 30 percent for GERD.

5.  Entitlement to an initial disability rating higher than 10 percent for esophageal cancer, status-post surgical excision with post-operative scar.



REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 through March 1974 and from June 1974 through October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

During development of the appeal, the RO issued a January 2017 rating decision wherein it granted a higher 30 percent initial disability rating for the Veteran's esophageal cancer and a 10 percent initial disability rating for GERD.  The RO also assigned an earlier effective date of October 11, 2013 for service connection of both disabilities.  In spite of those partial grants, the Veteran has indicated his intention to continue his appeal.  He is presumed to be seeking the greatest possible benefit for the issues that are on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to an initial disability rating higher than 30 percent for GERD and an initial disability rating higher than 10 percent for esophageal cancer, status-post surgical excision with post-operative scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea was not incurred during his active duty service, did not result from an injury or event that he incurred during active duty service, and neither resulted from nor was aggravated by his service-connected disabilities.

2.  The Veteran's original claims for service connection for GERD and esophageal cancer, status-post surgical excision with post-operative scar, was received by VA on October 11, 2013, and VA did not receive any formal or informal indication prior to that date that the Veteran wished to file claims for service connection for those disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea, to include as secondary to GERD and/or esophageal cancer, status-post surgical excision with post-operative scar, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for an effective date earlier than October 11, 2013 for service connection for GERD are not met.  38 U.S.C. §§ 5101, 5107, 5110, 7111 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).

3.  The criteria for an effective date earlier than October 11, 2013 for service connection for esophageal cancer, status-post surgical excision with post-operative scar, are not met.  38 U.S.C. §§ 5101, 5107, 5110, 7111 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument)

II.  Service Connection for Sleep Apnea

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (a) (2017).  Establishing service connection generally requires an evidentiary showing of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d) (2017).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2014).

The evidence shows that the Veteran's obstructive sleep apnea was diagnosed in April 2013 following a private sleep study that was conducted at Tidewater Physicians Multispecialty Group.  In his claims submissions, the Veteran asserts his belief that his sleep apnea began during his active duty service and states that he had experienced symptoms during service that included snoring, night sweats, reflux during sleep, feeling unrefreshed, fatigue, low energy, and daytime sleepiness.  His assertions are supported by November 2014 statements received from the Veteran's spouse and service buddy, which both assert that the Veteran did snore loudly throughout his active duty service.

Contrary to the lay assertions in the record, the Veteran's service treatment records note no subjective complaints of sleep impairment, and also, make no mention of any objective findings associated with impaired sleep or respiratory impairment.  Indeed, reports from periodic medical examinations conducted throughout the Veteran's active duty service and his separation examination show that the Veteran expressly denied having any history of respiratory problems or difficulty sleeping.

As noted, private treatment records from Tidewater Physicians Multispecialty Group show that the Veteran's sleep apnea was diagnosed following an April 2013 sleep study.  Subsequent records show that the Veteran has been followed for sleep apnea and that he uses a CPAP machine.  Those records, however, express no opinions as to the origin, onset, or duration of the Veteran's sleep apnea.

In a June 2016 private opinion, Dr. D.K.H. cited supporting medical literature and noted that obstructive sleep apnea and GERD often co-exist and that many researchers and clinicians believe that GERD may lead to sleep apnea.  In that regard, Dr. D.K.H. states, both conditions set up "a viscous cycle in which one condition cannot be separated from the other."  Based on the same, he opined that it is at least as likely as not that the Veteran's GERD contributed to cause his sleep apnea. 

In a January 2017 claims file review and opinion, a VA physician contradicts Dr. D.K.H.'s opinion and states that it is less likely as not that the Veteran's sleep apnea is proximately due to or the result of his service connected disabilities.  As rationale, the VA physician observes that the Veteran's sleep apnea was first diagnosed after service.  Moreover, the VA physician observes that sleep apnea is a condition with specific established diagnostic criteria and is not diagnosed simply based on complaints of fatigue, tiredness, sleepiness, or other non-specific complaints.  To that end, the examiner states that snoring in and of itself does not constitute sleep apnea.  Rather, the examiner states, sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate and risk factors include such things as genetic predisposition, obesity, having a neck that is short or of wide diameter, smoking, alcohol consumption, and the use of sedatives and tranquilizers.

The VA physician acknowledges Dr. D.K.H.'s opinion, but states that his opinion is based on multiple logical errors, and moreover, does not reflect accepted medical understanding.  In that regard, the examiner notes that the fact that sleep apnea and GERD can often co-exist suggests only that there is a common linked path, but does not necessarily establish causation.

The Board is persuaded in this case by the VA physician's January 2017 opinion.  In that regard, Dr. D.K.H.'s opinion appears to be based largely on the fact that sleep apnea and GERD often exist together.  Dr. D.K.H. explains that backflow of stomach contents, including acids and enzymes, causes inflammation of the airways and resulting sleep apnea.  Based on that theory, Dr. D.K.H. attempts to form the conclusion that an etiological relationship between sleep apnea and GERD must exist generally and does exist in the Veteran's specific case.  Although the rationale given by Dr. D.K.H. appears to be supported by cited medical authority, it is unclear as to whether that authority necessarily supports Dr. D.K.H.'s theory or reflects the medical community's current understanding of a relationship between GERD and sleep apnea.  Moreover, it is unclear from Dr. D.K.H.'s rationale as to why he believes that his theory applies in the Veteran's specific case.  To that end, he cites no specific medical findings or facts in the Veteran's history that supports his conclusion that some relationship exists between the Veteran's GERD and sleep apnea.  In contrast, the VA physician provides in his January 2017 opinion a thorough explanation of the medically understood causes of sleep apnea.  Based on those medically understood causes, the plausibility of Dr. D.K.H.'s opinion and rationale appears to be questionable at best.  Given the same, the Board is inclined to assign far greater weight to the VA physician's negative January 2017 opinion.

As noted, lay statements from the Veteran, his spouse, and service buddy all attest that the Veteran snored during service.  Based on the apparent theory that the Veteran's snoring was an early in-service manifestation of sleep apnea, they argue that the Veteran's sleep apnea must have had its onset during the Veteran's active duty service.  Although the Veteran, his spouse, and service body are certainly competent to report that the Veteran snored during service and has continued to snore since that time, the question of whether his snoring was an early manifestation of sleep apnea is a medically complex one that requires the application of learned medical principles to facts in the Veteran's medical history.  Indeed, the VA physician noted in his January 2017 opinion that snoring is not necessarily an indicator of the onset of sleep apnea.  Given the complexity of that question, the Board is not inclined to assign significant weight to any suggestions in the lay statements that the Veteran's snoring was an in-service manifestation of sleep apnea.

Moreover, to the extent that the Veteran has suggested in his June 2013 claim that he experienced other symptoms besides snoring, such as low oxygenation, loud snoring, night sweats, reflux during sleep, feeling unrefreshed, fatigue, low energy, and daytime sleepiness, those assertions are inconsistent with the information contained in his service treatment records.  As noted above, the Veteran expressly denied having any sleep impairment during repeated medical examinations conducted throughout his active duty service.  Indeed, those examinations revealed no respiratory, face, head, neck, ear, nose, throat, or sinus findings that would even suggest the in-service onset of sleep apnea.  Given those inconsistencies, the Board also does not assign significant weight to the Veteran's assertion that he had other symptoms of sleep impairment besides snoring during service.

Overall, the evidence shows that the Veteran's sleep apnea was not incurred during the Veteran's active duty service, that it resulted from an in-service injury or event, or that it was caused or aggravated by any of his service-connected disabilities.  The Veteran is not entitled to service connection for sleep apnea, to include as secondary to GERD and/or esophageal cancer, status-post surgical excision with post-operative scar.

III.  Earlier Effective Dates for Service Connection

Service connection for GERD and for esophageal cancer, status-post surgical excision with post-operative scar, was granted in a September 2014 rating decision, effective from December 3, 2013.  During subsequent development of the Veteran's appeal, the RO issued a January 2017 rating decision in which it assigned an earlier effective date of October 11, 2013 for service connection or both disabilities.

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2017).  A "claim" or "application" is defined by VA regulations as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2017).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2017).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  

The general rule regarding the assignment of an effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); see 38 C.F.R. § 3.400 (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  Only in that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017).  Otherwise, the effective date will be the later of the date of receipt of claim or the date on which entitlement first arose.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2) (2017).

In a VA Form 21-4138 statement received by VA on October 11, 2013, the Veteran asserted that he had GERD and esophageal cancer that were attributable to his active duty service.  The only submission that was received by the Veteran prior to VA's receipt of the October 11, 2013 statement is the Veteran's June 26, 2013 VA Form 21-526 application for compensation and/or pension, which has been construed by VA as being the Veteran's formal claim for service connection for sleep apnea.  Although the Veteran mentions in the application that he was experiencing "reflux out of sleep" and a history of esophageal cancer and surgery, he does not assert entitlement to service connection for those conditions or allege anywhere in the application that those conditions are related to his active duty service.  Treatment records that were of record prior to receipt of the Veteran's October 11, 2013 statement make no reference to any complaints, findings, diagnoses, or treatment related to the Veteran's sleep apnea or esophageal cancer.

In view of the foregoing facts and legal authority, the Board concludes that there is no legal basis upon which to award an effective date earlier than October 11, 2013 for service connection for the Veteran's GERD and esophageal cancer.  To that extent also, this appeal is denied.


ORDER

Service connection for sleep apnea, to include as secondary to GERD and/or esophageal cancer, status-post surgical excision with post-operative scar, is denied.

An effective date earlier than October 11, 2013 for service connection for GERD is denied.

An effective date earlier than October 11, 2013 for service connection for esophageal cancer, status-post surgical excision with post-operative scar, is denied.


REMAND

In relation to the issues of the Veteran's entitlement to higher initial disability ratings for GERD and esophageal cancer, the Veteran was most recently afforded a VA examination of those disabilities in August 2014.  At that time, the Veteran reported symptoms of heartburn, reflux, and regurgitation that were interfering with his ability to sleep.  On examination, the examiner did not note any objectively observed findings associated with either the Veteran's GERD or esophageal cancer.

In a January 2017 e-mailed statement the Veteran's attorney states that the Veteran was experiencing additional symptoms and manifestations that include esophageal stricture with moderate symptoms that include epigastric distress, dysphagia, substernal arm and shoulder pain, ongoing sleep disturbance, weight loss, nausea, and vomiting.  Overall, the Veteran's attorney's statement suggests that the Veteran has experienced some worsening of his GERD and esophageal cancer since the previous VA examination.  In view of the same, the Veteran should be afforded a new VA examination of his GERD and esophageal cancer to determine current symptoms and impairment associated with those disabilities.  38 C.F.R. § 3.159 (c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his GERD and esophageal cancer residuals since August 2014.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked whether he has additional evidence pertaining to his claims on appeal, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from August 2014 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to identify the symptoms and manifestations that are associated with his GERD and esophageal cancer and any resulting impairment.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted.  The examiner should state all associated manifestations, symptoms, and residuals, and discuss their impact on the Veteran's general functioning, daily activities, and occupational functioning.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


